Citation Nr: 1228482	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  05-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York
 
 
THE ISSUES
 
1.  Entitlement to service connection for an undiagnosed illness manifested by joint pain, muscle pain, and sleep disturbance.
 
2.  Entitlement to service connection for a chronic headache disorder, to include due to an undiagnosed illness manifested by headaches.
 
3.  Entitlement to service connection for a gastrointestinal disorder, to include due to an undiagnosed illness manifested by gastrointestinal symptomatology, gastroesophageal reflux disease, and colon cancer.
 
4.  Entitlement to service connection for an undiagnosed illness manifested by fatigue.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
D. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July to November 1977, from October to December 1981, and from November 1990 to July 1991.  She also had additional service in the Army National Guard.
 
This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Buffalo, New York, Regional Office (RO).
 
In October 2008, the Board denied the appellant's claims of entitlement to service connection for manifestations of joint pain, muscle pain, sleep disturbance, fatigue, and headaches.  The Board remanded the issue of entitlement to service connection for gastrointestinal disorder for additional development.  The Veteran appealed that portion of the Board's decision that denied her claims.  

In a May 2010 Memorandum Decision, the United States Court of Appeals for Veterans Claims (the Court) set aside the October 2008 Board decision, and remanded the case for further appellate review consistent with the Court's decision.
 
In March 2011, the Board remanded the issues for further development.
 
In November 2008, the Veteran's representative raised the issue of entitlement to service connection for colon cancer as part of the claim of entitlement to service connection for a gastrointestinal disorder.  The Board has restyled the issue of entitlement to service connection for a gastrointestinal disorder to include colon cancer in light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (When a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.).
 
The issue of entitlement to service connection for an undiagnosed illness manifested by fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War.
 
2.  The preponderance of competent and credible evidence shows that the Veteran's joint pain, muscle pain, and sleep disturbance are symptoms of fibromyalgia.

3.  The appellant's symptoms of fibromyalgia are episodic and present more than one-third of the time.
 
4.  The preponderance of competent and credible shows that the Veteran's complaints of headaches since she filed her claim in June 2003 are attributable to a diagnosis of tension headaches; that a chronic headache disorder was not demonstrated in-service; and that there is no nexus between a chronic headache disorder and service.

5.  The preponderance of competent and credible shows that the Veteran's gastrointestinal symptoms since she filed her claim in July 2003 are attributable to known disorders, i.e., gastroesophageal reflux disease and colon cancer.
 
6.  The preponderance of competent and credible evidence shows that gastroesophageal reflux disease was not demonstrated in-service, and that there is no nexus between gastroesophageal reflux disease and service.
 
7.  The preponderance of competent and credible evidence shows that colon cancer was not demonstrated in-service; that colon cancer was not compensably disabling within a year of separation from active duty; and that there is no nexus between colon cancer and service.
 
 
CONCLUSIONS OF LAW
 
1.  Fibromyalgia with symptoms of joint pain, muscle pain, and sleep disturbance was incurred in military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317 (2011); 76 Fed. Reg. 81,834 (Dec. 29, 2011) (amending 38 C.F.R. § 3.317(a)(1)(i)).
 
2.  A headache disorder, to include due to an undiagnosed illness manifested by headaches, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§  3.159, 3.303, 3.317 (2011); 76 Fed. Reg. 81,834.
 
3.  An undiagnosed illness manifested by gastrointestinal symptomatology and gastroesophageal reflux disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§  3.159, 3.303, 3.317; 76 Fed. Reg. 81,834.
 
4.  Colon cancer was not incurred in or aggravated by service, and colon cancer may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2011); 76 Fed. Reg. 81,834.
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Entitlement to service connection for an undiagnosed illness manifested by joint pain, muscle pain, and sleep disturbance
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.
 
The May 2011 VA examiner diagnosed fibromyalgia and indicated that the symptoms of joint pain, muscle pain, and sleep disturbance were part of that disorder.  Hence, the Veteran has a qualifying chronic disability for purposes of 38 C.F.R. § 3.317(a)(2)(i)(B)(2).  The medical evidence reflects that there is objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The medical evidence also shows that fibromyalgia has existed for six months or more.
 
The next question is whether fibromyalgia became manifest either during service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  The May 2011 VA examiner noted the symptoms of fibromyalgia are episodic and present more than one-third of the time.  Therefore, the medical evidence shows that the fibromyalgia has become manifest to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2011).
 
Finally, there is no affirmative evidence that fibromyalgia was not incurred during service in the Southwest Asia theater of operations during the Persian Gulf War, that fibromyalgia was caused by a supervening disorder or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, or that fibromyalgia is the result of her own willful misconduct or the abuse of alcohol or drugs. 
 
Therefore, entitlement to service connection for fibromyalgia. with symptoms of joint pain, muscle pain, and sleep disturbance, is granted   The benefit sought on appeal is allowed.
 
Other service connection issues
 
Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2004, November 2008, and April 2011 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in November 2008.  This claim was most recently readjudicated in a supplemental statement of the case issued in May 2012.
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent warranted by law, afforded a VA examination.  
 
The RO obtained the Veteran's available service treatment records and some VA treatment records.  The appellant submitted private treatment records.  
 
The Veteran underwent a physical examination in November 1990 just prior to her period of active duty from November 1990 to July 1991.  The report of medical history is of record, but the physical examination report is not.  VA has a heightened duty to assist the Veteran in developing her claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).
 
Pursuant to the October 2008 remand, in November 2008 correspondence VA asked the claimant to identify medical providers who had treated her since the late 1980s for gastrointestinal symptomatology.  Pursuant to the March 2011 remand, in the April 2011 correspondence VA asked the claimant to identify medical providers who had treated her since 2008 for headaches and gastrointestinal symptomatology.  The Veteran did not respond to either correspondence.  
 
VA's duty to assist the Veteran is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the appellant only in a passive role.  If the claimant wants help, she cannot now passively wait when she has the information - in this case the identities of the medical providers whose records she might have wanted VA to obtain - that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  
 
Therefore, no further development with regard to obtaining any additional private treatment records is necessary.  In a March 2010 statement, the representative indicated that all treatment records were at the VA outpatient clinic in Rochester, New York.  VA obtained records from that facility up to December 2009.  The Veteran had moved to Georgia as of April 2011 and did not identify any VA treatment in response to the April 2011 correspondence.  Although the May 2011 VA examiner indicated that VA treatment records, including a November 2010 VA thyroid-stimulating hormone blood test, were reviewed, the Veteran has not identified any specific VA treatment for headaches or gastrointestinal symptomatology.  Thus, there is no indication that the appellant has received VA treatment for headaches or gastrointestinal symptomatology since November 2009.  Accordingly, although the Board is remanding the fatigue claim in part to obtain VA treatment records, no further development with regard to obtaining any additional VA treatment records for these two claims is necessary.
 
Pursuant to the remands, the Veteran underwent VA examinations in 2011.  The May 2011 VA examiner did not provide his curriculum vitae as directed by the March 2011 Board remand.  The examiner did, however, identify himself as a physician.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board, therefore, finds that VA substantially complied with the remand instructions.  Hence, another remand to obtain the examiner's curriculum vitae is not in order.
 
There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.
 
Entitlement to service connection for a headache disorder, to include an undiagnosed illness manifested by headaches
 
Governing law and regulations
 
In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).
 
Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81,834.
 
The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).
 
A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).
 
Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).
 
Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving headaches.  38 C.F.R. § 3.317(b).
 
In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 
 

Analysis
 
The preponderance of competent and credible shows that the Veteran's complaints of headaches since she filed her claim in June 2003 are attributable to a diagnosis of tension headaches.  Although the May 2011 VA examiner who conducted the fibromyalgia examination indicated that headaches were a symptom of the appellant's fibromyalgia, in the VA neurological examination that same examiner diagnosed tension headaches.  The examiner diagnosed fibromyalgia primarily on a physical examination showing trigger points and not the presence of headaches.  The examiner, on the other hand, diagnosed tension headaches based on a thorough history given by the claimant.  Therefore, the Board gives greater weight to the VA examiner's neurological examination report.  Accordingly, there is no basis for her claim that her headaches are due to an undiagnosed illness occasioned by service in the Persian Gulf.  In other words, the competent and credible medical evidence establishes that the appellant does not have an undiagnosed illness manifested by headaches.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Moreover, the preponderance of competent and credible evidence shows that the Veteran's headaches are attributable to tension headaches rather than fibromyalgia.  As the appellant's claimed headaches have been diagnosed as known disorder, i.e., tension headaches and not headaches due to an undiagnosed illness, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
 
The Board has reviewed all service treatment records, all private and VA treatment records, and the May 2011 VA neurological examination.  These records do not include any opinion linking a headache disorder to service.  These records do not reveal any competent evidence of a chronic headache disorder during active service.  While the Veteran reported a history of frequent or severe headaches in the November 1990 report of medical history, the examiner did not note a chronic headache disorder in that report.  

In December 1990, the appellant complained of a cough, headaches, nausea, and diarrhea.  The assessment was acute bronchitis and gastroenteritis.  At an April 1993 physical examination, the claimant again reported a history of frequent or severe headaches.  The examiner noted that she had a few headaches last week that were relieved with Motrin and Advil.  The neurological evaluation was normal, and a headache disorder was not diagnosed.
 
The May 2011 VA examiner stated that "[i]t would be only with resort to mere speculation to opine whether or not the [V]eteran's current headaches ([t]ension headaches) are caused or aggravated to any degree by her environmental exposures during deployment in Southwest Asia/Gulf War or otherwise caused or aggravated to any degree by her military service."  May 2011 VA neurological examination report, page 3.  
 
The evidence shows that the examiner in essence opined that it was not at least as likely as not that chronic tension headaches were related to active service.  This is an opinion that is not based on a resort to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner noted that although the environmental exposures in Southwest Asia are associated with temporary headaches, the current medical literature does not support a cause-and-effect relationship between any such exposure and chronic headache disorders, such as tension headaches, persisting years after the exposure.  The physician noted that the service treatment records documented a headache with cold symptoms in December 1990, and a history of headaches a week ago on an April 1993 physical examination.  The examiner, however, stated that there was no current objective evidence that the Veteran's inservice headaches were anything more than acute and transitory events, or that the in-service headaches could be related to her current headaches.  The examiner concluded that there was no current objective evidence that the appellant's current tension headaches could have been caused by or aggravated to any degree by her environmental exposures during deployment in Southwest Asia/Persian Gulf or otherwise caused by or aggravated to any degree by her military service.
 
As for continuity of symptomatology, the Veteran claims that she has had headaches since her Persian Gulf service.  See May 2011 VA neurological examination report, page 1.  The appellant is competent to report this symptomatology, and the Board finds her credible.  Supporting medical evidence, however, is still required because the claimant's lay opinion is not competent evidence of a relationship between a chronic tension headache disorder and complaints of headaches.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the great weight to the May 2011 VA examiner's opinion who rejected the claim of a continuity of headache symptomatology and opined that a tension headache disorder was not related to service.
 
The only evidence linking a chronic headache disorder to service are the statements of the Veteran.  A chronic tension headache disorder is a disorder for which lay evidence is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which she had first-hand knowledge, such as pain from headaches, she is not competent to offer a medical opinion linking the a chronic tension headache disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 
 
There is competent evidence that the Veteran has a tension headache disorder; however, as the preponderance of the most probative evidence is against the claim, the benefit sought on appeal cannot be granted.  
 
The claim is denied.
 
Entitlement to service connection for a gastrointestinal disorder, to include due to an undiagnosed illness manifested by gastrointestinal symptomatology, gastroesophageal reflux disease, and colon cancer
 
Governing law and regulations
 
In addition to the governing law and regulations noted above, certain chronic disabilities, such as cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving gastrointestinal symptomatology.  38 C.F.R. § 3.317(b).
 
Analysis
 
The preponderance of competent and credible evidence shows that the Veteran's gastrointestinal symptomatology since she filed her claim in June 2003 is attributable to diagnoses of gastroesophageal reflux disease and colon cancer.  While the Veteran reported a history of an ulcer prior to her Persian Gulf service and subsequent to such service, ulcer disease has not been diagnosed since June 2003.  Accordingly, there is no basis for her claim that her gastrointestinal symptomatology is due to an undiagnosed illness occasioned by service in the Persian Gulf.  In other words, the competent and credible medical evidence establishes that the appellant does not have an undiagnosed illness manifested by gastrointestinal symptomatology.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Rather, the appellant's claimed gastrointestinal symptomatology has diagnosed as gastroesophageal reflux disease and colon cancer.  As such, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
 
The Board has reviewed all service treatment records, all private and VA treatment records, and the May 2011 VA examination.  These records do not include any opinion linking either gastroesophageal reflux disease or colon cancer to service.  These records do not reveal any competent evidence of gastroesophageal reflux disease or colon cancer during active service, or colon cancer to a compensably disabling degree within a year of the Veteran's separation from active duty.  While the appellant reported a history of an ulcer in the November 1990 report of medical history, the examiner did not diagnose or find evidence of gastroesophageal reflux disease in that report.  The examiner did not diagnose an ulcer.  In December 1990, the claimant complained of a cough, headaches, nausea, and diarrhea.  The assessments were acute bronchitis and gastroenteritis.  

At an April 1993 physical examination conducted by her reserve/National Guard unit, she reported a history of stomach, liver, or intestinal trouble.  The examiner noted that the Veteran reported a history of a peptic ulcer for the past five years.  Her abdomen, viscera, anus, and rectum evaluations were normal.  Significantly, despite the history reported neither a peptic ulcer, gastroesophageal reflux disease nor colon cancer was diagnosed.  Colon cancer was first diagnosed in September 2008, over 17 years after the appellant's last period of active duty.
 
The May 2011 VA examiner stated that it would be only with resort to mere speculation to opine whether or not the Veteran's gastroesophageal reflux disease or colon cancer is caused or aggravated to any degree by her environmental exposures during deployment in Southwest Asia/Gulf War or otherwise caused or aggravated to any degree by her military service.

The evidence shows that the May 2011 examiner in essence opined that it is not as likely as not that the current gastroesophageal reflux disease and colon cancer are related to active service.  Hence, he provided an opinion without resorting to mere speculation.  Jones.  The examiner noted that although the environmental exposures in Southwest Asia are associated with temporary gastrointestinal symptoms and irritable bowel syndrome, the medical literature does not support a cause-and-effect relationship between these exposures and either gastroesophageal reflux disease or colon cancer.  The physician noted that the service treatment records documented acute gastroenteritis with cold symptoms in December 1990.  The examiner, however, stated that there was no current objective evidence that the appellant's gastroesophageal reflux disease developed during her active duty military service.  The examiner found no objective evidence that the claimant's documented acute gastroenteritis during service was anything more than an acute and transitory event or that acute inservice gastroenteritis could be related to her current gastroesophageal reflux disease.  The doctor concluded that there was no current objective evidence that either the Veteran's gastroesophageal reflux disease or colon cancer could have been caused by or aggravated to any degree by her environmental exposures during deployment in Southwest Asia/Persian Gulf or otherwise caused by or aggravated to any degree by her military service.
 
As for any continuity of symptomatology, the Veteran claims that she has had reflux since her Persian Gulf service.  See May 2011 VA gastrointestinal examination report, page 1.  The appellant is competent to report this symptomatology, and the Board finds her credible.  Supporting medical evidence, however, is still required because the claimant's lay opinion is not competent evidence of a relationship between her diagnosed gastroesophageal reflux disease and complaints of reflux.  Voerth.  In this case, the Board gives the great weight to the May 2011 VA examiner's opinion who rejected the claim of a continuity of reflux symptomatology and opined that gastroesophageal reflux disease is not related to service.
 
The only evidence linking gastroesophageal reflux disease and colon cancer to service are the statements of the Veteran and her representative.  Gastroesophageal reflux disease and colon cancer are disorders for which lay evidence is not competent nexus evidence.  Jandreau.  While the appellant and her representative can attest to factual matters of which they had first-hand knowledge, such as reflux, they are not competent to offer a medical opinion linking either gastroesophageal reflux disease or colon cancer to service.  Routen. 
 
There is competent evidence that the Veteran has gastroesophageal reflux disease and colon cancer; however, as the preponderance of the most probative evidence is against the claim, the benefit sought on appeal cannot be granted.  
 
The claim is denied.
 
In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for fibromyalgia, with symptoms of joint pain, muscle pain, and sleep disturbance, is granted.
 
Entitlement to service connection for a chronic headache disorder, to include due to an undiagnosed illness manifested by headaches, is denied.
 
Entitlement to service connection for a gastrointestinal disorder, to include an undiagnosed illness manifested by gastrointestinal symptomatology, gastroesophageal reflux disease, and colon cancer, is denied.
 
 
REMAND
 
The May 2011 VA examiner attributed the Veteran's current fatigue to hypothyroidism.  The examiner diagnosed hypothyroidism and reviewed an elevated November 2010 VA thyroid-stimulating hormone blood test.  Private medical evidence dated earlier than October 2010 shows many normal thyroid-stimulating hormone blood tests, and no diagnosis of hypothyroidism.  The appellant reports that a history of fatigue since her Persian Gulf service.  See May 2011 VA chronic fatigue syndrome examination, page 1.  The appellant is competent to report this symptomatology, and the Board finds her credible.  In light of her complaints of fatigue prior to the elevated November 2010 VA thyroid-stimulating hormone blood test, another VA examination is necessary to determine whether any complaints of fatigue since she filed her claim in July 2003 are due to her now-service-connected fibromyalgia or due to an undiagnosed illness.  
 
October 2010 and March 2011 correspondence to the Veteran were addressed to P.O. Box in Rochester, New York, which suggests that her November 2010 VA thyroid-stimulating hormone blood test was performed at the Rochester VA outpatient clinic.  VA last obtained records from that facility in December 2009 and the RO should obtain records from that facility dating since December 2009.  Given that the May 2011 VA examination was performed by the Malcom Randall (Gainesville) VA Medical Center, which is a part of the North Florida/South Georgia Veterans Health System, VA should obtain all records from that health-system entity from December 2009 to the present.
 
Finally, the Veteran should be afforded opportunity to identify all treatment for her fatigue and hypothyroidism since the April 2011 correspondence..
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify treatment for hypothyroidism and symptoms of fatigue since April 2011.  The RO should associate any obtained records with the Veteran's claim folder.  All attempts to secure pertinent evidence must be documented in the claims file.
 
2.  The RO must attempt to obtain any records from the Rochester VA outpatient clinic and the North Florida/South Georgia Veterans Health System since December 2009.  Any records should be associated with the appellant's VA claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the RO must schedule the Veteran for an examination to determine the nature and etiology of her fatigue since she filed her claim in July 2003.  All indicated tests must be accomplished.  The claims folder, a copy of this REMAND, and access to Virtual VA must be made available to the examiner.  
 
Thereafter the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that she has had fatigue since July 2003 due to hypothyroidism, fibromyalgia, or due to an undiagnosed illness.  If she has had fatigue since July 2003 due to either hypothyroidism, fibromyalgia, or an undiagnosed illness, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that her fatigue prior to the manifestation of hypothyroidism was due to fibromyalgia or an undiagnosed illness.  The examiner must also address whether it is at least as likely as not, i.e., is there a 50/50 chance, that her fatigue since the manifestation of hypothyroidism is due in part to fibromyalgia or an undiagnosed illness.  

If the examiner attributes any of her fatigue since July 2003 to fibromyalgia or an undiagnosed illness, the examiner should specify whether the fatigue is due to fibromyalgia or an undiagnosed illness.  Is it at least as likely as not that fatigue is aggravated by fibromyalgia.  A complete rationale for any opinion offered must be provided.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any current fatigue or history of fatigue since July 2003 is unknowable. 
 
4.  The Veteran is to be notified that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
6.  Thereafter, the RO should readjudicate the claim.  If any benefit is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


